Citation Nr: 0730445	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Although the May 2004 rating decision and September 2004 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board declined to reopen 
the veteran's claim for service connection for a back 
condition.  The Board notified the veteran of this decision 
and of his procedural and appellate rights, but the veteran 
did not appeal.

2.  Evidence received subsequent to the March 1997 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
condition.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disorder and the 
March 1997 Board decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.302, 
20.1104 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for service connection for a 
back disorder was denied by an unappealed RO decision in 
September 1977 on the basis that the veteran had a chronic 
back condition before service with no indication of any 
injury or aggravation in service.  The relevant evidence at 
the time included the veteran's service medical records, 
which contained a pre-enlistment letter from the veteran's 
physician indicating that he had an unstable back syndrome 
which caused him a great deal of difficulty on heavy lifting 
and straining, providing evidence against the current claim.  
Although there is no evidence of back injury, the service 
medical records reflect that the veteran continued to 
complain of recurrent back pain.  The veteran was transferred 
to the reserves; however, he was released early due to his 
physical condition.  

Post-service medical records include a statement from the 
veteran's private physician which shows that the veteran was 
initially seen in June 1977.  This statement revealed that 
the veteran had a 1/2 inch shortening of the leg, some 
limitation of motion and pain on flexion and extension.  
Basically, the veteran's findings were compatible with a 
chronic lumbosacral strain.  

Based on the foregoing, the September 1977 rating decision 
denied service connection for a back disorder.  The veteran 
was notified of this determination and of his appellate 
rights in a letter dated that same month; however, he did not 
seek appellate review within one year of notification.  
Therefore, the September 1977 rating decision is final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, in December 1993, the veteran submitted a 
statement from his spouse in which she stated that she was 
married to the veteran when he went on active duty and, 
although he had a slight back problem prior to entering 
service, this condition was severely aggravated while he was 
on active duty.  

By a February 1994 rating decision, the RO determined that, 
in the absence of medical evidence showing aggravation of a 
back condition in service, the lay statement from the 
veteran's spouse is of insufficient probative value to 
establish service connection and the veteran's claim was not 
reopened.  

The veteran appealed the February 1994 rating decision and, 
by a March 1997 decision, the Board also determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
back condition, confirming the RO's prior denial.  The 
Board's March 1997 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

In June 2003, the veteran attempted to reopen his claim for 
service connection for a back disorder.  Under VA law and 
regulations, if new and material evidence is presented or 
secured, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When 
reopening an appellant's claim, the Board performs a two-step 
analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence cannot be cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
March 1997 Board decision.  In connection with his June 2003 
claim, the veteran has submitted a statement from his sister 
which reflects her recollection that the veteran had a weak 
back before he was drafted, his back symptoms increased 
during service to include excruciating pain, and he was 
placed on permanent medical profile.  Additionally, VA has 
obtained VA and private treatment records as well as the 
determination and supporting documentation from the Social 
Security Administration in connection with the veteran's 
claim for Social Security benefits.  These records reflect 
the veteran's continued complaints with respect to his back 
disorder.  

Although this evidence is "new" because is was not of 
record at the time of the March 1997 Board decision; it is 
not "material" because it provides no evidence with respect 
to whether the veteran's pre-enlistment back disorder was 
aggravated due to his active duty service.  

With respect to the veteran's own lay statements and the 
written communication from his sister, the Board emphasizes 
that these statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.

The veteran's contention that his sister's statement with 
respect to aggravation of his back disorder during service 
should be accepted as new and material evidence to reopen his 
claim because "anyone can tell if someone is suffering with 
back pain especially someone who has known me all my life."  
However, the Board points out that a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike the factual background of the cases in Barr and 
Jandreau, aggravation of a pre-enlistment disorder by service 
is not a condition capable of lay diagnosis.  See Espiritu 
and Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).

In conclusion, the veteran has not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disorder since the final March 1997 
Board decision that declined to reopen the veteran's claim.  
Therefore, the March 1997 Board decision remains final and 
the appeal is denied.

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, an October 2003 letter from the RO 
was provided prior to the May 2004 rating decision on appeal 
and (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board finds that the October 2003 letter complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court 
held that, in addition to notifying the veteran of evidence 
and information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service 
connection on the basis of new and material evidence.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this regard, it is noted that the Veterans Claims 
Assistance Act of 2000 appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the 
absence of new and material evidence, VA is not required to 
provide assistance to a claimant in attempting to reopen a 
previously disallowed claim).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied any applicable duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal to reopen that claim is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


